Order, Supreme Court, New York County (Carmen Beauchamp Ciparick, J.), entered July 7, 1993, which, insofar as appealed from, denied defendant-appellant’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, with costs.
In an action for wrongful death arising out of the unexplained, in-flight disappearance of a recently purchased corporate jet manufactured by appellant and on which plaintiffs’ decedent was a passenger, we agree with the IAS Court that the doctrine of res ipsa loquitur applies to permit an inference of negligence on appellant’s part (see generally, Dermatossian v New York City Tr. Auth., 67 NY2d 219, 226-227). As for the element of control, the proof that appellant had trained the pilot is sufficient to the extent that plaintiffs claim pilot error, and, to the extent that they claim that the aircraft was defective, it is sufficient that appellant had manufactured it and that its Far East distributor maintained it. Concur— Carro, J. P., Rosenberger, Kupferman, Nardelli and Tom, JJ.